Citation Nr: 1517267	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-09 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for cholangiocarcinoma, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Danielle Deurmier, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to October 1970, including service in the Republic of Vietnam.  He died in June 2010.  The appellant is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied the benefits sought on appeal.  

The Board notes that in March 2012, VA informed the appellant that she had been substituted for the Veteran with respect to the claim seeking service connection for cholangiocarcinoma.  Although she was not notified of her right to waive substitution and instead seek service connection on an accrued benefits basis, see Reliford v. McDonald, No. 13-3048 (U.S. Vet. App. Mar. 20, 2015), given the disposition of that claim below, the RO's action in substituting her is clearly more favorable than treating the claim as one for accrued benefits.  Accordingly, the Board finds that she has not been prejudiced by the failure of the RO to notify her of her right to decline substitution.


FINDINGS OF FACT

1.  The Veteran died in June 2010 from cholangiocarcinoma, with coronary artery disease and diabetes mellitus identified as significant conditions contributing to his death. 

2.  At the time of the Veteran's death, service connection had been established, in pertinent part, for diabetes mellitus, evaluated as 40 percent disabling; a claim for service connection for cholangiocarcinoma was pending at the time of his death.

3.  Resolving reasonable doubt in the appellant's favor, the Veteran's cholangiocarcinoma developed secondary to his service-connected diabetes mellitus.

4.  Resolving reasonable doubt in the appellant's favor, the Veteran's service-connected diabetes mellitus contributed substantially or materially to cause his death.

5.  Entitlement to DIC benefits under 38 U.S.C. § 1318 is a moot issue.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014).


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the appellant, service connection for cholangiocarcinoma is warranted.  38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  Resolving reasonable doubt in favor of the appellant, a disability incurred in service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2014).

3.  The appellant's claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required, in general, to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issues of entitlement to service connection for cholangiocarcinoma, including as due to herbicide exposure or as secondary to service-connected diabetes mellitus; and of entitlement to service connection for the cause of the Veteran's death, the Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to these issues, no further discussion of these VCAA requirements is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

II.  Analysis

Relevant medical evidence of record consists of the Veteran's service treatment records and records of his ongoing post-service treatment with VA treatment providers, as well as multiple medical opinions submitted prior to the Veteran's death.  The Veteran also underwent VA examination in March 2010; additional VA medical opinions were obtained in October 2010 and March 2013.  The appellant also submitted a private medical opinion dated subsequent to the Veteran's death, in September 2013.  Service treatment records do not contain a diagnosis of cholangiocarcinoma or any other liver or bile duct disorder.  Following the Veteran's separation from military service, he was diagnosed with diabetes mellitus in the early 1980s, a disease for which he was in receipt of service connection at the time of his death.  VA treatment records reflect that the Veteran was diagnosed with cholangiocarcinoma following a biopsy in July 2009; he underwent multiple rounds of treatment, but the disease proved fatal in June 2010.  Records from the Veteran's final illness, dated in June 2010, further reflect that his treating VA physician informed the Veteran that his death certificate would likely list cholangiocarcinoma as the primary cause of death, with diabetes mellitus listed as a "separate but contributing factor."  His death certificate, dated later in June 2010, indeed lists cholangiocarcinoma as the immediate cause of death, with diabetes mellitus and coronary artery disease listed as significant conditions contributing to death.

Prior to his death, the Veteran submitted multiple statements in support of his claim, including a medical journal article showing that Veterans with diabetes mellitus had a two-fold increased risk for cholangiocarcinoma over those without the disease, even when other risk factors were controlled for.  In a September 2009 letter, a private toxicologist wrote a letter indicating that there "appears to be a connection" between cholangiocarcinoma and exposure to dioxin.  In a second letter, dated in March 2010, a private physician wrote a statement indicating that, based on recent medical research, diabetes mellitus "may be a risk factor for pancreatic and biliary cancer, but more rigorous research will be needed to prove this as a causative agent."  In a similar statement, a VA practitioner stated that, having reviewed the medical research in question, her conclusion was that "there may be a relationship between [the Veteran's] cholangiocarcinoma and his diabetes."  The Veteran's treating VA nurse practitioner submitted a statement in February 2010 in which she noted that his cancer treatment had been interrupted on multiple occasions by complications from diabetes mellitus.  The nurse practitioner also reviewed recent research on the issue of diabetes and cancer and concluded that, upon reviewing the medical article in question and in light of her knowledge of the Veteran's medical history, it was "more likely than not [that the Veteran's] Cholangiocarcinoma is linked to his Diabetes Mellitus" (emphasis in original).

Report of the March 2010 VA examination reflects that the examiner acknowledged the Veteran's longstanding diagnosis of diabetes mellitus, as well as cholangiocarcinoma, and indicated that she had reviewed the medical research referenced above concerning a relationship between cholangiocarcinoma and diabetes mellitus.  However, the examiner concluded that she could not determine without "resorting to mere speculation whether or not [the Veteran's] type 2 diabetes caused his cholangiocarcinoma."  In reaching this conclusion, the examiner acknowledged the medical research showing a two-fold increased risk for cholangiocarcinoma in Veterans with diabetes mellitus, even when controlling for other risk factors.  However, the examiner concluded that there was no "definitive support in the medical literature at this time to support such a causative association ... although there is an association between these two conditions it is not established whether diabetes causes cholangiocarcinoma specifically."

Following the Veteran's death, additional VA medical opinions were obtained in October 2010 and March 2013.  Report of the October 2010 VA opinion reflects that the examiner reviewed the Veteran's claims file, including his treatment for both diabetes mellitus and cholangiocarcinoma, but opined that neither his diabetes mellitus nor his service-connected coronary artery disease contributed to the development of cancer.  The examiner further stated that there was "no evidence to support the claim that his service-connected conditions rendered him materially less capable of resisting the effects" of cholangiocarcinoma, reasoning only that the disease was quite advanced when diagnosed.  The examiner conceded that medical research had shown an association between diabetes mellitus and cancer such as the Veteran's, but found that the nature of the risk was insufficiently clear to conclude that an etiological relationship was present in the Veteran's case.  Report of the March 2013 VA opinion similarly reflects the examiner's conclusion that the "overall weight of the literature does not show a causal or aggravating relationship between diabetes itself ... and cholangiocarcinoma."

In a letter dated in September 2013, a private practitioner offered her expert opinion that it is at least as likely as not that the Veteran's diabetes mellitus was causally related to his fatal cholangiocarcinoma.  In so finding, the practitioner reviewed recent medical research and noted that the Veteran displayed multiple risk factors for the development of cholangiocarcinoma, including gender, obesity, history of smoking, and diabetes mellitus.  She noted, however, that medical literature suggested that obesity and cigarette use were "insignificant" risk factors, particularly compared with the two-fold risk for cholangiocarcinoma displayed by Veterans with diabetes mellitus, even when other risk factors were controlled.  The practitioner thus concluded that "numerous studies have shown enough convincing evidence to warrant [a finding of] 'at least as likely as not' regarding diabetes mellitus and cholangiocarcinoma ... I further opine the Veteran's service-connected diabetes mellitus at least as likely as not contributed to his cause of death."

A.  Service connection cholangiocarcinoma

The Veteran filed a claim for service connection for cholangiocarcinoma in August 2009, which was denied in rating decisions dated in December 2009, January 2010, and April 2010.  The Veteran filed a timely notice of disagreement with the denials in May 2010; he died in June 2010.  The appellant filed an application for DIC benefits, including specifically for accrued benefits, the next month.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  Because the Veteran had a claim pending at the time of his death, an adjudication of the claim is proper.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes initially that the Veteran's service treatment records are silent concerning complaints of or treatment for cholangiocarcinoma or any related liver or bile duct disorder.  The relevant post-service medical evidence of record, however, documents that the Veteran's treating VA nurse practitioner stated in her February 2010 letter that cholangiocarcinoma was at least as likely as not etiologically linked to his service-connected diabetes mellitus.  Importantly, the Board notes that each of the medical opinions of record as of the time of the Veteran's death concluded that, at the very least, an etiological link was possible; even the March 2010 VA examiner, who ultimately reached a negative opinion, noted that the state of medical knowledge was at the least in equipoise as to the question.  

In that connection, the Board notes that the standard of a "definitive" causative link employed by the March 2010 VA examiner is not appropriate; rather, the question to be answered is whether it is at least as likely as not that, in the Veteran's case, cholangiocarcinoma was caused or aggravated by his service-connected diabetes mellitus.  The Veteran's VA treatment provider clearly answered this question in the positive.  Here, the Board is inclined to give considerable weight to the opinion of this practitioner, who provided a clear explanation for why the Veteran's cholangiocarcinoma is likely attributable to his diabetes mellitus.  In so finding, the Board acknowledges that the March 2010 examiner stated that she was unable to opine as to an etiological relationship between the two diseases without resort to speculation.  However, the examiner acknowledged the findings of recent medical research suggesting a strong correlation between cancers such as the Veteran's and diabetes mellitus, even when controlling for other risk factors.  Significantly, the Board notes that there is no medical evidence in the record to suggest that the Veteran's cholangiocarcinoma was not etiologically related to his service-connected diabetes mellitus, at least to some extent.  

The Board notes that reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  Following consideration of the totality of the evidence of record, and noting that the favorable opinions in this case rely to some extent on speculation, by resolving all reasonable doubt in favor of the appellant, the Board concludes that service connection for cholangiocarcinoma is warranted.  Thus, service connection for cholangiocarcinoma is granted.  See 38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2014).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2014).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service-connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2014).  Issues involved in a claim for dependency and indemnity compensation (DIC), such as service connection for the cause of death, are decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106 (2014).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2006).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the appellant contends in pertinent part that the Veteran's service-connected diabetes mellitus, evaluated as 40 percent disabling at the time of his death, contributed substantially to the cholangiocarcinoma that was the immediate cause of his death.  

Based on a review of the evidence and in affording the appellant the benefit of the doubt, the Board finds that service connection for the cause of the Veteran's death is warranted.  As discussed above, at the time of his death, service connection was in effect for diabetes mellitus, evaluated as 40 percent disabling.  The Board finds compelling the fact that diabetes mellitus is specifically listed on the Veteran's death certificate as a significant causative factor in his death.  Additionally, the Veteran's treating VA nurse practitioner clearly found his diabetes mellitus to have played a causative role in his death, as indicated by her February 2010 letter.  This finding is bolstered by the June 2010 treatment record in which the Veteran's treating VA physician stated that the Veteran's death certificate would likely indicate that his diabetes mellitus was significant factor in his death, as well as his actual death certificate, which clearly indicates that diabetes mellitus was a significant contributing factor in the Veteran's demise.    

Importantly, the Board notes that these findings are uncontradicted.  In so finding, the Board acknowledges that the March 2010, October 2010, and March 2013 VA examiners found it to be less likely than not that the Veteran's diabetes mellitus played a causative role in the development of cholangiocarcinoma.  However, each of these examiners acknowledged recent medical research that established the likelihood of an etiological link between the two diseases, particularly in Veterans and when controlling for other risk factors.  The private practitioner, in her September 2013 letter, acknowledged that there was no definitive evidence of a causative link between diabetes mellitus and cholangiocarcinoma but nevertheless concluded that, based on the current state of medical research and knowledge, it is clearly at least as likely as not that an etiological relationship exists between the two diseases.  These findings were echoed by the Veteran's treating VA nurse practitioner in her February 2010 letter.  While not reaching the same ultimate conclusions, the March 2010, October 2010, and March 2013 VA examiners all acknowledged the medical research that showed a two-fold risk for Veterans with diabetes mellitus to develop cholangiocarcinoma.  The Board finds that these findings and opinions, at the least, place the evidence in equipoise as to whether the Veteran's diabetes mellitus is etiologically linked to the cholangiocarcinoma that brought about the Veteran's death.

Accordingly, in considering the medical opinion of the Veteran's VA primary care provider, the opinions of other VA treatment providers as set forth in the September 2009 and March 2010 letters, the opinion of the private practitioner dated in September 2013, and the pertinent medical evidence of record, and in affording the appellant the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's service-connected diabetes mellitus contributed substantially or materially to his death.  The evidence is in favor of the grant of service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death is, therefore, granted.  See 38 U.S.C.A §5107 (West 2014).

C.  DIC Benefits under 38 U.S.C.A. § 1318

Turning to the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318, the Board notes that in essence, 38 U.S.C.A. § 1310 and 38 U.S.C.A. § 1318 provide separate and alternative methods of obtaining VA dependency and indemnity compensation.  See generally Green v. Brown, 10 Vet. App. 111, 114-5 (1997).  Here, in light of the award of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, consideration of the issue of her entitlement to DIC benefits under 38 U.S.C.A. § 1318 is no longer warranted.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2014). Therefore, the appeal as to this issue is dismissed as moot.


ORDER

Entitlement to service connection for cholangiocarcinoma is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.

The appeal of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


